Case 3:19-cv-01182-K Document 1-1 Filed 05/16/19   Page 1 of 17 PageID 8




                 EXHIBIT 1
   Case 3:19-cv-01182-K Document 1-1 Filed 05/16/19                                           Page 2 of 17 PageID 9
                                                                                          USOO9696847B2


(12) United States Patent                                               (10) Patent No.:                US 9,696,847 B2
       Atkins et al.                                                    (45) Date of Patent:                      *Jul. 4, 2017

(54) USER-DEFINED GESTURE ENABLEMENT                                 (51) Int. Cl.
        PROTOCOLS FOR TOUCH INPUT DEVICE                                     G06F 3/04               (2006.01)
                                                                             G06F 3/0488             (2013.01)
(71) Applicant: ZETTA RESEARCH AND                                   (52) U.S. Cl.
                 DEVELOPMENT LLC-RPO                                         CPC .......... G06F 3/0416 (2013.01); G06F 3/0488
                 SERIES, Wilmington, DE (US)                                              (2013.01); G06F 3/048.83 (2013.01)
(72) Inventors: Graham Roy Atkins, Kaleen (AU);                      (58) Field of Classification Search
                                                                             None
                 Ian Andrew Maxwell, New South                               See application file for complete search history.
               Wales (AU)
                                                                     (56)                   References Cited
(73) Assignee: ZETTA RESEARCH AND
                 DEVELOPMENT LLC-RPO                                                 U.S. PATENT DOCUMENTS
                 SERIES, Wilmington, DE (US)
                                                                            6,163,616 A * 12/2000 Feldman ............... GO6F 3/O395
(*) Notice:      Subject to any disclaimer, the term of this                                                                  382,115
                 patent is extended or adjusted under 35                    8,311,530 B2 * 11/2012 Kornilovsky ......... G06F 3,0362
                                                                                                                              345,173
                 U.S.C. 154(b) by 0 days.                             2004/O155870 A1*  8, 2004 Middleton ............. G04G 21.08
                 This patent is Subject to a terminal dis                                                                     345,173
                 claimer.                                             2005, 0122315 A1* 6, 2005 Chalk ................... G06F 1, 1626
                                                                                                                              345,173
                                                                      2005/0210417 A1* 9, 2005 Marvit .................. G06F 1, 1613
(21) Appl. No.: 15/056,015                                                                                                    T15,863
                                                                      2007,0262964 A1* 11/2007 Zotov ................... G06F 3/0416
(22) Filed:      Feb. 29, 2016                                                                                                345,173

(65)                Prior Publication Data                                                  (Continued)
       US 2016/O253O32 A1         Sep. 1, 2016
                                                                     Primary Examiner — Ryan A Lubit
                                                                     (74) Attorney, Agent, or Firm — Mattingly & Malur, PC
            Related U.S. Application Data                            (57)                     ABSTRACT
(63) Continuation of application No. 13/473.961, filed on            A user interface method is disclosed. For a particular inter
     May 17, 2012, now Pat. No. 9,280.279, which is a                face, such as a touch input device, the method involves
     continuation of application No. 12/118,047, filed on            defining an enablement protocol for a function and recording
     May 9, 2008, now abandoned.                                     and retaining the enablement protocol of said function, Such
                                                                     that a user enables the function by Substantially reproducing
(30)         Foreign Application Priority Data                       the enablement protocol in the absence of spatial or temporal
                                                                     indication of at least a portion of the enablement protocol.
  May 11, 2007    (AU) ................................ 2007902517
  May 11, 2007    (AU) ................................ 2007902519                   13 Claims, 7 Drawing Sheets

                                                          91
  Case 3:19-cv-01182-K Document 1-1 Filed 05/16/19                          Page 3 of 17 PageID 10

                                                         US 9,696,847 B2
                                                                   Page 2

(56)                  References Cited
              U.S. PATENT DOCUMENTS
 2008/0012835 A1       1/2008 Rimon .................... G06F 3/038
                                                            345,173
 2008/0094370 A1* 4/2008 Ording ................ G06F 3/04883
                                                              345,173
 2008/O168403 A1*      7/2008 Westerman ......... G06F 3/04883
                                                              T15,863
 2008/0204428 A1*      8, 2008 Pierce ................... G06F 3/0202
                                                              345,174
* cited by examiner
 Case 3:19-cv-01182-K Document 1-1 Filed 05/16/19   Page 4 of 17 PageID 11

U.S. Patent                                              US 9,696,847 B2
 Case 3:19-cv-01182-K Document 1-1 Filed 05/16/19           Page 5 of 17 PageID 12

U.S. Patent          Jul. 4, 2017   Sheet 2 of 7                 US 9,696,847 B2




                 o                             o




                                                        o




                                               S



                                                   S.
 Case 3:19-cv-01182-K Document 1-1 Filed 05/16/19   Page 6 of 17 PageID 13

U.S. Patent         Jul. 4, 2017    Sheet 3 of 7         US 9,696,847 B2




                     S.
                             ?h
                             -
                             n
     N                       CC
                             Z
 Case 3:19-cv-01182-K Document 1-1 Filed 05/16/19   Page 7 of 17 PageID 14

U.S. Patent         Jul. 4, 2017    Sheet 4 of 7         US 9,696,847 B2
Case 3:19-cv-01182-K Document 1-1 Filed 05/16/19   Page 8 of 17 PageID 15
 Case 3:19-cv-01182-K Document 1-1 Filed 05/16/19   Page 9 of 17 PageID 16

U.S. Patent         Jul. 4, 2017    Sheet 6 of 7         US 9,696,847 B2
Case 3:19-cv-01182-K Document 1-1 Filed 05/16/19   Page 10 of 17 PageID 17

U.S. Patent         Jul. 4, 2017   Sheet 7 of 7          US 9,696,847 B2




                              O
                                                              O
                              -                               O)
                               n
                              CC                                  O)
                              Z




                                                              ?
                                                              O)
                                                              .9)
 Case 3:19-cv-01182-K Document 1-1 Filed 05/16/19                                              Page 11 of 17 PageID 18

                                                      US 9,696,847 B2
                               1.                                                                      2
     USER-DEFINED GESTURE ENABLEMENT                                     2006/0026535 for instance discloses various mechanisms
     PROTOCOLS FOR TOUCH INPUT DEVICE                                    for interacting with one or more GUI (Graphical User
                                                                         Interface) elements based on a user interface mode and in
           CROSS-REFERENCE TO RELATED                                    response to one or more detected touches. The graphical
                  APPLICATIONS                                           elements that may be activated include a virtual scroll wheel,
                                                                         a virtual keyboard, a toolbar and a control panel. Functions
   This application is a continuation of U.S. patent applica             applied include rotating, translating or re-sizing a displayed
tion Ser. No. 13/473,961, filed May 17, 2012, which is a                 image, and scrolling through a list. U.S. Pat. Nos. 5,825.352
continuation of U.S. patent application Ser. No. 12/118,047              and 5,943,043 disclose various two finger gestural inputs
filed on May 9, 2008, now abandoned, which claims priority          10   that emulate mouse functions, while US Patent Publication
under the Paris Convention to Australian Provisional Patent              No. 2007/0177803 discloses the possibility of allowing a
Application No. 2007902519 filed on May 11, 2007 and                     user to assign an arbitrary function to a predetermined
Australian Provisional Patent Application No 2007902517                  gesture. However in all these cases the user is either guided
filed on May 11, 2007, the contents of both of which are                 by displayed material or the gesture is predetermined, so
incorporated herein by reference.                                   15   there is limited opportunity for altering the functionality
                                                                         provided by the device or the mechanisms by which those
              FIELD OF THE DISCLOSURE                                    functions are enabled.
                                                                           The present disclosure overcomes or ameliorates at least
   The present disclosure relates to user-defined enablement             one of the disadvantages of the prior art, and provides a
protocols for electronic devices. The disclosure has been                useful alternative.
developed primarily for providing an enhanced security
means for enabling or executing functions of electronic                             SUMMARY OF THE DISCLOSURE
devices through an interface Such as a touch-sensitive dis
play, and will be described hereinafter with reference to this               In a first broad aspect, the present disclosure provides a
application. However it will be appreciated that the disclo         25   user interface method, comprising the steps of
sure is not limited to this particular field of use.                     i. defining an enablement protocol for a function; and
                                                                         ii. recording and retaining said enablement protocol of said
        BACKGROUND OF THE DISCLOSURE                                     function, such that a user enables said function by Substan
                                                                         tially reproducing said enablement protocol in the absence
   Any discussion of the prior art throughout the specifica         30   of spatial or temporal indication of at least a portion of said
tion should in no way be considered as an admission that                 enablement protocol.
such prior art is widely known or forms part of the common                   In one embodiment, defining the enablement protocol for
general knowledge in the field.                                          a function comprises user-engagement with an interface,
   Electronic devices often require some form of enablement              which comprises rises one or more touches or near touches
protocol to activate them or to enable a particular function.       35   of a touch screen. However, it will be appreciated that a user
For example to activate a mobile phone or to log on to a                 may also define an enablement protocol by engaging other
computer system a user may need to enter an alphanumeric                 types or configurations of interfaces, for example a rectan
code e.g. “123. A known drawback here is that if an                      gular frame Surrounding a space wherein adjacent borders of
unauthorised person learns the alphanumeric code, it is                  the frame include optical emitters and the opposing borders
simple for them to activate the mobile phone or log in to the       40   include photo-detectors, i.e. essentially a touch-sensitive
computer system. If the device is equipped with a touch                  screen apparatus minus the actual touch Surface. Alterna
screen so that the alphanumeric keys can be shown on a                   tively, or additionally, the enablement protocol may com
display, an additional level of security is available in that the        prise Voice recognition of pre-defined commands (audible
locations of the keys can be scrambled either before or                  instructions), or the tracking of eye movements, or some
during entry of the code, making it more difficult for another      45   other type of gesture of one or more parts of the human body.
person to learn the code by observation. However once the                Whatever form a user's enablement protocol takes, the user
code is known, it is once again simple for an unauthorised               will preferably define or record that protocol in the same
person to enter it. US Patent Publication No. 2008/00823015              form. For example if the enablement protocol is a sequence
discloses a non-alphanumeric method for unlocking an                     of touches with a particular rhythm at the top left corner of
electronic device whereby direction keys are used to traverse       50   a touch screen, the user will usually define or record that
a path through a displayed maze, and the device is unlocked              protocol by actually performing the sequence of touches.
if the path matches a path preset by the user. Once again,               Alternatively the user could define or record the protocol by
there is no security once the unlock code (i.e. the path) is             other means, such as a spoken or typed description.
known, and the restriction to using direction keys limits the                In a second aspect, the present disclosure provides user
range and complexity of possible enablement protocols.              55   interface method, comprising the steps of:
   Compared with a keyboard with hard keys, touch screens                i. defining an enablement protocol for a function of an
offer a much greater range of enablement protocols for an                electronic device, said enablement protocol comprising at
electronic device. Apart from the well-known touch to                    least one user-defined touch on a touch-sensitive area opera
select operation mode where a user selects or enables a                  tively associated with said electronic device; and
function by touching a displayed icon, a user can also              60   ii. recording and retaining said enablement protocol of said
provide gestural input in the form of one or more Swipes                 function, such that a user enables said function by Substan
or taps for example. US Patent Publication No. 2007/                     tially reproducing said enablement protocol in the absence
O150842 for instance discloses a method for unlocking an                 of spatial or temporal indication of at least a portion of said
electronic device whereby a person touches a displayed                   enablement protocol.
image and moves it along an indicated path. Besides unlock          65       It will be appreciated that the enablement protocol which
ing a device, many other functions can be enabled with                   comprises a plurality of spatial and temporal data points (i.e.
gestures on a touch screen. US Patent Publication No.                    touches and/or gestures) may be selected from one or more
 Case 3:19-cv-01182-K Document 1-1 Filed 05/16/19                                           Page 12 of 17 PageID 19

                                                    US 9,696,847 B2
                              3                                                                      4
of the following non-exhaustive list of spatial or temporal              According to a fifth aspect the present disclosure provides
indications: a simple touch, movement of touch, direction of          a method for userdefined enablement of a function through
touch, timing or rhythm between touches, force of touch,              an interface, said method comprising the steps of
number of sequential or simultaneous touches, position of             i. recording an enablement protocol comprising one or more
touch or shape or change of shape of touch, etc.                 5    user-defined touches of said interface; and
   According to a third aspect the disclosure provides a              ii. assigning said function to said enablement protocol,
method for userdefined enablement of a function through an            wherein in response to a user's request for execution or
interface, said method comprising the steps of:                       enablement of said function the user is prompted to perform
i. recording an enablement protocol comprising at least one           said enablement protocol, wherein said function is executed
user-defined touch of said interface;                            10
                                                                      or enabled when one or more touches received on or near
ii. assigning said function to said enablement protocol; and          said interface substantially coincide with the recorded
iii. executing or enabling said function when one or more             enablement protocol, wherein said interface is without spa
touches received on or near said interface Substantially              tial or temporal indication of where at least a portion of said
coincide with the recorded enablement protocol, wherein
said interface is without spatial or temporal indication of      15   enablement protocol is to be received to execute or enable
where at least a portion of said enablement protocol is to be         said function.
received to execute or enable said function.                             In this aspect the enablement protocol effectively acts as
    It will be appreciated that the function can be enabled by        a gatekeeper or security password control over a particular
one or more touches, and that the user is required to provide         function. Essentially, the user records an enablement proto
the enablement protocol without spatial or temporal indica            col, assigns a function to the enablement protocol and then
tion of where the enablement protocol should be received to           when wishing to execute or enable the function is prompted
execute or enable the function. In one aspect, the enablement         to input their unique enablement protocol which, if coincid
protocol may comprise a plurality of user-defined touches of          ing with the recorded enablement protocol, allows the func
the interface, and at least one spatial or temporal indication        tion to be executed or enabled.
of the plurality of the user-defined touches of the enablement   25      Prior art devices typically require touches or near touches
protocol is not shown or displayed on the interface. In Such          within one or more pre-existing or specified areas to enable
embodiments, for example, the enablement protocol may                 a particular pre-defined function. For instance, a simple
comprise a Swipe of a touch screen with a 1 second dwell              keypad on a touch display provides alphanumeric material at
time at the conclusion of the Swipe. The screen may only              specific predefined locations, and touches or near touches at
show where the swipe should be received and not indicate         30   these locations must be accomplished in a specific sequence
that the user must hold their finger down at the end of the           to enable the function, e.g. to activate a device containing
Swipe for 1 second. In this case only one of the two                  the touch display. However, the user-defined interface
spatial/temporal indications is shown to the user.                    method according to the present disclosure has no Such
    In another somewhat related aspect, the function may be           spatial or temporal indication to a user of where touches or
enabled when the user input meets a predefined number of         35   near touches should be received to enable the function,
spatial or temporal indications. For example, the enablement          thereby allowing a user to have complete freedom in regard
protocol may comprise a partial Swipe of a touch screen, and          to defining how the functionality of an electronic device
then a 1 second dwell time, and then a further partial swipe,         associated with the interface is enabled by touch.
i.e. swipe--dwell--swipe. The function may be enabled if                 To explain, a simple embodiment may involve the acti
only two out of these three inputs are received, e.g. Swipe--    40   vation of a personal electronic device such as PDA or mobile
dwell, or swipe--swipe, or dwell--swipe.                              phone. Normally a security code (optionally user-defined) is
   According to a fourth aspect the present disclosure pro            required to enable the device. This security code is normally
vides a method for enablement of a function through an                a series of alphanumeric keystrokes either on a keypad
interface, said method comprising the steps of:                       separate from the display or on the display itself.
i. recording an enablement protocol Substantially according      45      In one embodiment the present disclosure envisages no
to a pre-defined enablement protocol, wherein said enable             Such spatial or temporal indication to a user. Rather a user
ment protocol includes at least one user-defined touch of             can define a security code or enablement protocol on the
said interface;                                                       device or indeed on an apparatus separate from but opera
ii. assigning said function to the recorded enablement pro            tively associated with the device by defining one or more
tocol; and                                                       50   touches to enable the aforementioned function. One such
iii. executing or enabling said function when one or more              touch may be for instance the touch of a thumb in the upper
touches received on or near said interface Substantially              right hand corner of the screen or other touch sensitive area,
coincide with said recorded enablement protocol, wherein              or both. Alternatively, several touches at user-defined loca
said interface is without spatial or temporal indication of           tions on the screen may enable the device. In another
where at least a portion of said enablement protocol is to be    55   embodiment, a sequence of touches either at the user-defined
received to execute or enable said function.                          locations or indeed anywhere on the screen can enable the
   In this aspect, the user may be presented with a choice of         functionality required. The timing or protocol (temporal
Suggested enablement protocols from which they can choose             sequence) of these touches must then be recreated to enable
and Substantially mimic, thereby recording their own spe              said function. In more complex arrangements both the
cific and unique enablement protocol. The user can then          60   spatial and temporal nature of the touches are examined to
assign a function to their unique recorded enablement pro             ensure that they meet the user-defined enablement protocol.
tocol and execute or enable the function when they input an           In further arrangements, different types of touching bodies
enablement protocol that substantially coincides with the             could enable different functions by performing otherwise
recorded enablement protocol, wherein the interface is with           identical enablement protocols. For example a Swipe down
out spatial or temporal indication of where at least a portion   65   one side of a touch screen with a stylus enables function A,
of the enablement protocol is to be received to execute or            while the same swipe with a finger enables function B. This
enable the function.                                                  embodiment expands the range of functions that can be
 Case 3:19-cv-01182-K Document 1-1 Filed 05/16/19                                               Page 13 of 17 PageID 20

                                                     US 9,696,847 B2
                              5                                                                       6
performed with a limited range of gestures, or alternatively               Touches or near touches may be detected by any known
provides an additional security feature.                                touch sensing technology including analogue resistive, Sur
  It can be seen then that any touch screen input device can            face capacitive, Surface acoustic wave, projected capacitive,
have a series of functions which may only be enabled by the             optical and bending wave technologies, bearing in mind that
user who defined the aforementioned enablement protocol,                some touch technologies are better suited than others for
since there is no spatial or temporal indication to assist              distinguishing multiple simultaneous touches, should these
another party who may wish to enable the aforementioned                 be part of an enablement protocol. Enablement protocols
functions.                                                              that include touch shape or change of shape will generally
   In another embodiment, enablement protocols may be                   require high spatial resolution, such as may be offered by
linked to the profiles of multiple users such that a single        10   optical touch detection technologies disclosed in U.S. Pat.
device may be enabled according to the profile of a user who            Nos. 5,914,709 and 7,352.940. However any known touch
defined a specific enablement protocol.                                 technology, including those mentioned above, can be
   As an example, user A defines touches in the upper and               applied with the present disclosure, with enablement proto
lower left hand corners of a display to initiate a device.              cols defined within the limitations of that technology. Cer
When touches are provided in those upper and lower corners         15   tain touch technologies, e.g. resistive and bending wave,
the device is activated according to user A's profile. User B           require a direct touch for activation, whereas other touch
may have an entirely separate profile and may wish the                  technologies, such as optical touch where a sheet of light is
device to be set up according to their specific needs. They             established in front of a display, can also sense an object
therefore define an enablement protocol different from that             hovering close to the display. The principles of the present
ofuser A; not only will other parties not be able to access the         disclosure apply whether the touch sensitive device is acti
device without knowing the enablement protocol of either                vated by a touch or a near touch of an interface.
party, but once user B initiates their particular enablement               In a further aspect the present disclosure provides a user
protocol the device will be activated according to their                interface device comprising: a touch sensitive area adapted
specific profile.                                                       to detect touches; a display device to display one or more
   Indeed even if another person knew some aspects of an           25   functions; and a storage medium including a user-defined
enablement protocol. Such as the locations to be touched or             enablement protocol for enabling functions operatively
the particular gesture, other aspects such as the rhythm,               associated with said display device, said enablement proto
pattern or sequence of the touches or their touch signature             col including one or more user-defined touches on or near
e.g. finger shape, will be different and therefore they will not        said touchsensitive area, there being no spatial or temporal
be able to replicate the enablement protocol.                      30   indication to said user of at least a portion of said enable
   The disclosure as described is particularly useful for users         ment protocol.
with some form of physical handicap that may prevent them                  While it is preferred that the enablement protocol be
from using conventional touch screen devices. By providing              performed on the display device, this is not absolutely
complete freedom to an individual user to define enablement             necessary. One could envisage the enablement protocol
protocols for the various functions of a device, they may          35   being applied to a touch-sensitive area or protocol appara
define the touches in terms of spatial and temporal param               tus separate from the display device. The user would simply
eters that they can easily replicate.                                   follow the defined enablement protocol and the protocol
   Since there is no spatial or temporal indication of the              apparatus then communicates with the display device e.g.
enablement protocol to a user, even a simple single touch or            PDA or computer to enable the function held by that device.
near touch at a specific location may be sufficient as an          40   Indeed the function itself may be held by a third device, such
enablement protocol with enhanced security. This is to be               that instigation of the enablement protocol, the display
distinguished from known fingerprint readers, which require             device and the various functions to be applied to the display
a direct touch within a specific area.                                  device are all held separately.
   While enablement by a single touch or near touch is                     In another aspect of the present disclosure there is pro
possible with the present disclosure it is generally preferred     45   vided a user-defined interface method, comprising the steps
that two or more touches or near touches be used to define              of:
the enablement protocol. Touches and near touches may be                i. defining for an electronic device an enablement protocol
detected in several ways, including a touch-down, move                  for a function of said device
ment of touch, direction of touch, timing or rhythm (proto              whereby said enablement protocol comprises one or more
col) between touches i.e. temporal sequence, force of touch,       50   user-defined touches,
number of sequential or simultaneous touches, position of               ii. retaining said enablement protocol of said function, and
touch, and shape or change of shape of touch approaching,               iii. enabling said function by said one or more user-defined
contacting or leaving the touch sensitive area.                         touches wherein, if a user is provided with spatial or
   One or more of these detection mechanisms may be used                temporal indication for a portion of said enablement proto
to complete the enablement protocol. For instance, if the          55   col, said enablement protocol additionally requires detection
touch location is correct but the shape of the touch is                 of an additional touch parameter.
incorrect the protocol will not be satisfied (i.e. there is not             Preferably the additional parameter required for the
substantial coincidence between the received and the                    enablement protocol would include one or more of touch
recorded protocol) and the associated function will not be              movement, direction of touch, timing or rhythm between
enabled. Similarly if the timing or rhythm between touches         60   touches i.e. temporal sequence, force of touch, number of
is correct but the force applied by those touches is incorrect,         sequential or simultaneous touches, shape and/or change of
once again the protocol will not be satisfied. It will be               shape of touch including in different planes e.g. vertical and
appreciated that although only selected touch technologies              horizontal, on approach or withdrawal.
can directly measure the force of an applied touch, certain                 To explain, Some devices may have a spatial or temporal
other touch technologies, especially those with high spatial       65   indication for a portion of an enablement protocol. For
resolution, can indirectly measure touch force from defor               instance, a mobile phone may have locations shown on the
mation of the touch object.                                             display that must be pressed in a certain sequence for partial
 Case 3:19-cv-01182-K Document 1-1 Filed 05/16/19                                         Page 14 of 17 PageID 21

                                                    US 9,696,847 B2
                                7                                                         8
enablement of the protocol. One mechanism to complete the       FIGS. 3A-3D illustrate a first embodiment of the present
enablement protocol could be temporal i.e. the locations disclosure;
must be pressed in the precise timing and sequence required.    FIGS. 4A-4C illustrate a second embodiment of the
In one alternative, if spatial and temporal data are provided present disclosure;
e.g. by flashing of the locations, the size and shape of the 5 FIGS. 5A-5C illustrate a third embodiment of the present
touch may be detected to confirm enablement by an autho disclosure.
rised user. This detection of touch size and shape may be       FIGS. 6A-6D and 7A-7D illustrate touch signature rec
accomplished not only in the plane of the display or touch ognition according to a fourth embodiment of the present
sensitive area but also in planes above the display e.g. the disclosure;
shape of the touch approaching or leaving the touch sensi- 10 FIG. 8A-8C illustrate a fifth embodiment of the present
tive area, if the touch sensor can detect near touches. This        disclosure; and
touch signature is virtually impossible to replicate by               FIGS. 9A-9C illustrate a sixth embodiment of the present
another user and therefore provides a secure individual             disclosure.
enablement protocol. It will be clear to a person skilled in the
art that there are various other options available to confirm 15               DETAILED DESCRIPTION OF THE
enablement.                                                                            DISCLOSURE
   Accordingly it can be seen that according to several
aspects of the present disclosure there is significant flexibil         FIGS. 1 and 2 provide illustrations of prior art function
ity and security as compared with prior art systems. Unless ality in conventional devices.
the context clearly requires otherwise, throughout the 20 FIG. 1 shows a mobile phone 10 with an alphanumeric
description and the claims, the words comprise', 'compris keypad 11 and a display 12. In many instances the mobile
ing, and the like are to be construed in an inclusive sense phone can only be enabled when a user-defined security
as opposed to an exclusive or exhaustive sense; that is to say, code is entered via the alphanumeric keypad 11. Alterna
in the sense of including, but not limited to.                       tively the alphanumeric keypad may be provided on a
   The skilled person will appreciate that the term coincide, 25 touch-sensitive display (i.e. a touch screen) but once again
when used herein and when referring to a touch input being the conventional device comprises a pre-defined arrange
compared with a recorded or retained touch input, is meant ment of the enablement protocol such that if an unauthorised
to define that the inputs should substantially correspond. In user were aware of the code e.g. 123, they could enable the
one embodiment, as discussed above, the coincidence is               device simply by engaging the predefined locations for
substantial overlap in overall touch area, and in another 30 numerals 1, 2 and 3.
embodiment may also include one or more other parameters,               FIG. 2 is an illustration of an automatic teller machine 20
such as dwell time.                                                  with a touch sensitive display 21. This technology is similar
   In a further embodiment coincide may refer to a prede to the mobile phone in FIG. 1, and in this instance various
termined number of matches between the spatial and/or functions and spatial locations for enabling those functions
temporal data points of the touch or near touch and those of 35 are clearly defined on the display. The display includes
the enablement protocol.                                             indicia 22 describing the functions e.g. withdrawal, deposit
   It will be appreciated that when referring to touch herein and account balance, and the spatial locations for those
the term is also intended to encompass within its scope the functions are defined by the touch portions 23. Accordingly
term near touch.                                                     any user can engage the functions defined on the display 21
   In one embodiment the touch-sensitive area is larger than 40 by simply following the spatial arrangement already pre
the area of the display device and contains the display device defined by the device.
within its borders. Generally, conventional touch-sensitive             The present disclosure seeks to overcome some of the
input devices include a display device that is at least as large difficulties associated with the prior art and provides greater
as the touch-sensitive area. In one embodiment the touch             flexibility and security as compared the with prior art
sensitive area is larger than the display itself and includes the 45 systems. In certain embodiments the enablement protocol of
display device within its borders. This is highly unusual but the present disclosure acts to restrict the performing of a
provides advantages over conventional systems, for example user-instigated function. That is, a user attempts to perform
the opportunity of producing a smaller display with conse (whether by touch or otherwise) a function on an electronic
quent power reduction. Also, by including the touch-sensi device, and the function is only carried out if the user
tive area outside the display, the display itself is not 50 performs their defined enablement protocol required for that
obscured while input is applied via the touch-sensitive area. function. Generally this enablement protocol will be per
The touch portions/locations may be located on a first face formed in response to an instruction, an indication or a
of the touch-sensitive area, generally the display side, and/or request for user input from the electronic device, similar to
a second opposite face of the touch-sensitive area. In one a conventional password dialog box. Each user of the
particular embodiment the touch portions/locations for 55 device may have defined a single enablement protocol that
enablement of the functions are arranged on the first and enables all functions of the device, or they may have defined
second opposite faces of the touch-sensitive area in Such a different enablement protocols for different functions. It will
way that they can be simultaneously operated by the thumb be appreciated that the particular function can be virtually
and fingers of a user.                                               anything, such as activating a device from an off State or a
                                                                  60 sleep mode, logging into a computer System, or accessing a
           BRIEF DESCRIPTION OF DRAWINGS                             file. For example a computer system may provide different
                                                                    levels of access to different classes of user, with one class of
  Preferred embodiments of the disclosure will now be              users having full access to a given file, a second class of
described, by way of example only, with reference to the           users having read-only access, and other users barred or
accompanying drawings in which:                                 65 restricted access.
  FIGS. 1 and 2 illustrate conventional user interface                 In other embodiments that are applicable to functions
devices according to the prior art;                                 instigated by touch input, the enablement protocol is embed
 Case 3:19-cv-01182-K Document 1-1 Filed 05/16/19                                            Page 15 of 17 PageID 22

                                                     US 9,696,847 B2
                                                                                                   10
ded in the particular touch input. Such as a gesture, that                As shown in FIG. 4B the user holds the device, swipes
instigates the function. This instigating touch input may be           their thumb 44 across the area 42 in the predefined fashion
predetermined by the electronic device or by software                  required by the enablement protocol i.e. speed, timing, area
running on it (e.g. a double tap gesture that opens a file),           covered etc such that, as shown in FIG. 4C, the device is
or it may be user-defined (e.g. tracing a person's initials to         activated. In FIGS. 5A-5C a multiple touch enablement
instigate a phone call to that person). In one example a user          protocol is shown. In this embodiment a device 50 with a
may attempt to open a file by double tapping on an icon, but           touch sensitive area 51 requires two touches at specific
the file will only be opened if the details of the double tap          spatial locations to activate the device. The spatial location
gesture. Such as the touch object size, the duration of each           52 requires a touch of a left thumb 54, and the spatial
tap and the delay between the taps, Substantially coincide        10
                                                                       location 53 requires a swipe of a right thumb 55 along a
with the pre-recorded gesture (user-defined protocol). In              linear path 56. Once again, similar to FIGS. 3A-3D and
another example a user may assign one particular function to
a Swipe gesture when the gesture is performed with a finger,           FIGS. 4A-4C, there is no outward indication either spatially
and a different function when the swipe is performed with a            or temporally of the enablement protocol. The screen may be
stylus.                                                           15   completely blank and the enablement protocol is known
   Some specific embodiments will now be described,                    only to the authorised user of the device 50. Once the touch
involving certain enablement protocols that activate an                at the location 52 and the swipe at the location 53 are
electronic device. However it will be appreciated that these           accomplished in line with the protocol, the device 50 is
particular enablement protocols could be associated with               activated. In an alternative embodiment that provides an
other functions of the electronic device.                              additional security measure, the screen may display indicia
   FIGS. 3A-3D illustrate a first embodiment according to              Suggesting where touch input is required to enable a proto
the present disclosure. FIG. 3A shows a particular device 30           col, however the indicia may be specifically configured to
with a touch screen or touch-sensitive area 31. A user has             falsely indicate where the actual input is required to enable
defined the location of a touch or near touch at a location 32         the function, thereby intentionally frustrating the attempts of
in accordance with an enablement protocol for activation of       25   an unauthorised person to access the electronic device.
the device. However, it will be clear from the foregoing                 FIGS. 6A-6D and 7A-7D illustrate how a touch is
description that any function of a device 30 may similarly             detected and how a characteristic touch signature of an
include an enablement protocol comprising one or more user             individual may be determined.
defined touches or near touches 32. Importantly, the required             In FIG. 6A a finger 60 is approaching the surface 61 of a
touch location 32, i.e. the enablement protocol, is not shown     30
                                                                       touch screen. In FIG. 6B the finger first comes into contact
on the device at all. The dotted line 33 indicates the location
for illustrative purposes only, and there is no spatial or             with the surface and is therefore detected. At this point it can
temporal indication whatsoever on the device 30 of where or            be seen that the area 62 of the surface covered by the finger
how the touches should be applied to satisfy the user-defined          is relatively small. As the user proceeds with the touch,
enablement protocol. In fact there may be no display asso         35   greater pressure is applied to the Surface thereby distorting
ciated with the touch-sensitive area.                                  the finger such that it covers a greater area 63 of the surface,
   This is clearly a significant advantage over the prior art          as seen in FIG. 6C. In 6D the finger is withdrawn after a
since it will be virtually impossible for an unauthorised user         certain time that may itself be part of an enablement proto
to determine the enablement protocol without any form of               col.
spatial or temporal indication.                                   40      If the resolution and sensitivity of the touch detection
   In FIG. 3B a user commences application of the enable               apparatus is sufficient, this change of shape of a finger as it
ment protocol, which requires a thumb to be placed at the              approaches, touches and withdraws from the Surface 61 can
location 32. In FIG. 3C it can be seen that the user places            be detected and may form part of an enablement protocol.
their thumb 34 at the required location 32, thereby satisfying         This is particularly useful since even if the precise spatial
the enablement protocol that results in activation of the         45   and temporal location of an enablement protocol is known
device.                                                                by an unauthorised user, the protocol may only be satisfied
   In the embodiment shown in FIGS. 3A-3D the enable                   if the specific shape and change of shape of the touch
ment protocol comprises a single touch at the user-defined             matches that of the authorised user.
location 32 on the touch-sensitive area 31 of the particular              FIG. 7 gives a further illustration. FIGS. 7A-7D show a
device 30. It will be clear, however, that the enablement         50   finger movement or swipe on a touch-sensitive surface 70.
protocol may comprise other forms of touch.                            In FIG. 7A a finger 71 approaches the surface 70, and in FIG.
  For instance, the embodiment shown in FIGS. 4A-4C                    7B the finger first contacts the surface. The finger then slides
displays a swipe by the user of their thumb to satisfy the             across the surface to the point shown in FIG. 7C and is then
enablement protocol. This embodiment again comprises a                 removed as shown in FIG. 7D. The distance 72 covered by
device 40 with a touch-sensitive area 41. The spatial location    55   the finger may be detected and form part of an enablement
of the enablement protocol for a certain function is shown by          protocol. Similarly, the change in shape of the finger as it
dotted lines 42 again for illustrative purposes only. In this          slides may also be detected. Accordingly it can be seen that
instance, the enablement protocol requires movement of the             virtually any movement, shape or change of shape of a touch
thumb along the arc 43. The enablement protocol may also               object can be detected and form part of an enablement
include the timing or speed of the swipe from the lower right     60   protocol for enabling a particular function on a device.
hand corner to the upper right hand corner, the contact dwell          Unless an unauthorised user can match with Sufficient pre
time at the start or end of the swipe, and the shape of the            cision the touch signature of the user who defined the
thumb on the surface of the touch-sensitive area. It will be           enablement protocol, it is virtually impossible for an unau
appreciated that this offers an enhanced degree of security in         thorised user to match the enablement protocol and thereby
that even if another person knew the correct gesture, say by      65   enable the functions of the particular device. Clearly touch
observation, it would be extremely difficult for them to               ing with an implement Such as a pen will not satisfy an
replicate all other aspects of the enablement protocol.                enablement protocol defined by a finger or thumb.
 Case 3:19-cv-01182-K Document 1-1 Filed 05/16/19                                             Page 16 of 17 PageID 23

                                                     US 9,696,847 B2
                              11                                                                     12
  FIGS. 8A-8C and 9A-9C disclose a further embodiment                   tures such as the rhythm of a touch sequence could not be
of the present disclosure displaying the powerful flexibility           ascertained from residual finger marks.
and security available with user-defined enablement proto                  It will be clear to persons skilled in the art that the
cols.                                                                   proposed method and device has significant flexibility and
   In FIGS. 8A-8C it can be seen that even if spatial or                security as compared with the prior art. In addition, since all
temporal indicators are provided on the device, an enable               functions of a device may be linked to user-defined enable
ment protocol will still not be satisfied if it includes detec          ment protocols, operation of the device is completely user
tion of additional touch or near touch parameters, e.g. shape           dependent. This is also particularly helpful for users of such
                                                                        interface devices who cannot use conventional touch tech
or change of shape of a touch object.                              10   niques, e.g. handicapped persons.
   In FIG. 8A a device 80 with a touch sensitive display 81                Although the disclosure has been described with reference
shows a spatial indicator 82 forming part of an enablement              to specific embodiments, it will be appreciated by those
protocol. In other words, the enablement protocol for a                 skilled in the art that the disclosure may be embodied in
specific function of this device requires a single touch at the         many other forms.
location of the indicator 82. However in this embodiment the       15     The invention claimed is:
shape 83 of the touch object, of which there is no indication             1. A user interface method, comprising:
given on the display, also forms part of the enablement                   defining an enablement protocol for a function of an
protocol as discussed above in relation to FIGS. 6A-6D.                      electronic device, said enablement protocol comprising
With certain touch detection systems e.g. optical systems,                   a user-defined gesture for touch input on a touch
the resolution is sufficiently high to measure shape and/or                  sensitive area of a display screen operatively associated
change of shape on approach, at touch-down and at with                       with said electronic device by displaying at least two
drawal of touch. In FIG. 8B a user holds the device 80 and                   visual indicators on the touch-sensitive area of the
commences the enablement protocol by placing the pad of                      display screen indicative of a plurality of different
their thumb 84 on the indicator 82. This is accomplished in                  possible gestures and inputting the user-defined gesture
FIG. 8C and the function is enabled. Importantly, even             25        which includes a continuous touch including one of the
though the spatial indicator 82 gives a user some indication                 at least two visual indicators and which terminates at a
of the required enablement protocol, if a touch object does                  point on the touch-sensitive area other than the at least
not match the required shape 83, the device will not be                      two visual indicators on the touch-sensitive area of the
enabled. For example touching the indicator 82 with a stylus                 display screen for the enablement protocol;
or fingertip will not satisfy the enablement protocol.             30     retaining said enablement protocol of said function; and
  A further embodiment can be seen in FIGS. 9A-9C. In this                displaying the at least two visual indicators on the touch
embodiment a device 90 includes a touch sensitive display                    sensitive area of the display screen and receiving a
91 showing two spatial and/or temporal indicators 92 and                     gesture for touch input on the touch sensitive area of the
93. In this instance one or both of the indicators 92 and 93                 display screen that Substantially reproduces the user
may be flashing to indicate the desired temporal sequence          35        defined gesture that includes the continuous touch
between touches at the indicators 92 and 93. However, as                     including the one of the at least two visual indicators
indicated by the dotted lines 94 and 95 (illustrative only, not              and which terminates at the point on the touch-sensitive
shown on the display) the enablement protocol requires a                     area other than the at least two visual indicators cor
simple touch at the location of the indicator 92, but not at the             responding to said retained enablement protocol to
location of the indicator 93. Rather, the protocol requires a      40        enable said function.
Swipe along an arc 96 that begins in the lower right hand                 2. The user interface method according to claim 1,
corner and terminates at the indicator 93. Accordingly, for an          wherein the user-defined gesture is uniquely associated with
authorised user to enable a specific function, the device is            the function from among the plurality of different possible
held such that that portion of the enablement protocol                  gestures.
requiring a left thumb touch 97 at the location of the             45     3. The user interface method according to claim 1,
indicator 92 is satisfied, and the right thumb 98 proceeds              wherein said function is enabled when the received continu
from the lower right hand corner up to the location of the              ous touch meets a predefined number of spatial or temporal
indicator 93 within the time specified by the enablement                indications of said retained enablement protocol.
protocol. When both the spatial and temporal sequence as                  4. The user interface method according to claim 1,
well as shape, change of shape or any other touch or near          50   wherein said enablement protocol comprises one or more of
touch parameters are satisfied, the enablement protocol                 a simple touch, movement of touch, direction of touch,
enables the function of the device 90 and the device is, in             timing or rhythm between touches, force of touch, number
this embodiment, activated. There is virtually no prospect,             of sequential or simultaneous touches, position of touch or
even when the spatial and temporal indicators are provided,             shape or change of shape of touch.
that an unauthorised user could satisfy all aspects of the         55     5. A method for user-defined enablement of a function
user-defined protocol.                                                  through a touch sensitive area of a display interface, said
   In another embodiment, an unauthorised person attempt                method comprising the steps of
ing to access the electronic device could attempt to replicate            displaying at least first and second visual indicators on the
the enablement protocol of an authorised person by carefully                touch-sensitive area indicative of a plurality of different
inspecting the touch surface for residual finger marks. In         60        possible gestures and inputting an enablement protocol
cases Such as these the enablement protocol may be selected                  corresponding to a user, where the enablement protocol
to avoid indicating, from an inspection of finger marks                      includes a user-defined gesture on the touch-sensitive
alone, the actual enablement protocol. For example, a cir                    area of the display interface and includes a continuous
cular enablement protocol would not indicate the direction                  touch including one of the at least two visual indicators
which the user traced out the circle. Similarly, the direction     65        and which terminates at a point on the touch-sensitive
of a swipe would be difficult to interpret from only residual                area other than the at least two visual indicators;
finger marks, and enablement protocols with temporal fea                  recording the enablement protocol;
 Case 3:19-cv-01182-K Document 1-1 Filed 05/16/19                                             Page 17 of 17 PageID 24

                                                     US 9,696,847 B2
                             13                                                                      14
  assigning said function to said enablement protocol; and                   the continuous touch on the touch-sensitive area includ
  displaying the at least two visual indicators and receiving                ing touching the first visual indicator, touching the
    a gesture for touch input on the touch sensitive area of                 second visual indicator, and terminating at the location
    the display interface that substantially reproduces the                  other than the at least first and second visual indicators
    enablement protocol corresponding to the user that                       to enable said function for the user.
    includes the continuous touch including the one of the                10. The method according to claim 9, wherein the user
     at least two visual indicators and which terminates at             defined gesture is uniquely associated with the function from
     the point on the touch-sensitive area other than the at            among the plurality of different possible gestures.
     least two visual indicators to enable said function for
     the user.                                                     10
                                                                          11. The method according to claim 9, wherein said
                                                                        function is enabled for the user when the received continu
  6. The method according to claim 5, wherein the user                  ous touch meets a predefined number of spatial or temporal
defined gesture is uniquely associated with the function from           indications of said retained enablement protocol.
among the plurality of different possible gestures.
  7. The method according to claim 5, wherein said function                12. The method according to claim 9, wherein said
is enabled for the user when the received continuous touch         15   enablement protocol comprises one or more of a simple
meets a predefined number of spatial or temporal indications            touch, movement of touch, direction of touch, timing or
of said retained enablement protocol.                                   rhythm between touches, force of touch, number of sequen
   8. The method according to claim 5, wherein said enable              tial or simultaneous touches, position of touch or shape or
ment protocol comprises one or more of a simple touch,                  change of shape of touch.
movement of touch, direction of touch, timing or rhythm                    13. A user interface method, comprising:
between touches, force of touch, number of sequential or                   defining an enablement protocol for a function of an
simultaneous touches, position of touch or shape or change                    electronic device, said enablement protocol comprising
of shape of touch.                                                            a user-defined gesture for touch input on a touch
   9. A method for enablement of a function through a touch                   sensitive area of a display screen operatively associated
sensitive area of an interface, said method comprising the         25         with said electronic device by displaying at least two
steps of:                                                                    Visual indicators on the touch-sensitive area of the
   displaying at least first and second visual indicators on the             display screen indicative of a plurality of different
    touch-sensitive area indicative of a plurality of different              possible gestures and inputting the user-defined gesture
    possible gestures and inputting an enablement protocol                   which includes a continuous touch which terminates at
    corresponding to a user, where the enablement protocol         30
                                                                             one of the at least two visual indicators on the touch
    is a user-defined gesture that includes a continuous                     sensitive area of the display screen for the enablement
    touch on the touch-sensitive area including touching                     protocol;
    the first visual indicator, touching the second visual                retaining said enablement protocol of said function; and
    indicator, and terminating at a location other than the at            displaying the at least two visual indicators on the touch
    least first and second visual indicators;                      35        sensitive area of the display screen and receiving a
  recording the enablement protocol;                                         gesture for touch input on the touch sensitive area of the
  assigning said function to the recorded enablement pro                     display screen that substantially reproduces the user
    tocol corresponding to the user; and                                     defined gesture that includes the continuous touch
                                                                             which terminates at the one of the at least two visual
  displaying the at least two visual indicators and receiving                indicators corresponding to said retained enablement
    a gesture for touch input on the touch sensitive area of       40
                                                                             protocol to enable said function.
    the interface that substantially reproduces the enable
    ment protocol corresponding to the user that includes
